Citation Nr: 1219612	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right orchalgia.

2.  Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

	


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a Travel Board hearing, but subsequently failed to appear to appear for the hearing scheduled for November 2009.  He did not offer an explanation or request to reschedule his hearing.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The the issue of entitlement to a compensable rating for scars, status-post repair of an umbilical hernia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Outstanding VA Treatment Records

The AMC needs to confirm if there are any outstanding VA treatment records.  The Veteran has indicated continuing treatment for his claimed disabilities at the Pensacola, Florida VA Outpatient Clinic.  See October 2007 notice of disagreement (NOD) and June 2008 substantive appeal (VA Form 9).  The available treatment records from that facility are only dated from July 2004 to May 2006.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, older VA records from that facility should be obtained, considering his file was rebuilt in 2003.  The AMC should obtain and associate with the claims file all outstanding VA records.

VA Examination and Medical Opinion for ED

The Veteran should be afforded a new VA examination and medical opinion to determine the etiology of his ED.  The Veteran claims that he developed erectile dysfunction following an in-service injury in 1982, involving lifting 600 pounds of cables, which caused him umbilical hernia and subsequent surgery.  See March 2003 and March 2006 statements.  He asserts that he has not been able to have an erection since the accident.  See March 2003 statement.  

At the outset, the Veteran has established a present ED disability, as noted by his April 2008 VA examination report.  However, his folder was rebuilt in April 2003, without service treatment records that were previously associated with the claims file.  There are no available service treatment records to confirm his claimed lifting injury, let alone umbilical hernia and surgery, with residual ED symptoms.

The Veteran is competent as a layperson to offer his account of an in-service lifting injury and a long history of ED symptomatology following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  
The Board notes he is already service-connected for a scar due to that claimed umbilical hernia surgery.  So, the Board acknowledges as credible his account of an in-service lifting injury in 1982, especially considering his folder was rebuilt and there is no contravening evidence.  

However, the April 2008 VA examiner declined to provide an opinion, instead stating, "I cannot opine whether or not this condition is related previous inguinal herniorrhaphy without resorting to mere speculation."  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  Jones is applicable here since the VA examiner stated that an opinion could not be provided without resorting to mere speculation, but without providing any rationale for this inability to comment, as demanded by the Court.  

The mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service.  Because the examiner did not account for, and/or consider, pertinent evidence of record, the VA examination report is inadequate and another VA medical opinion is needed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board concludes this examiner's opinion is inadequate in critical respects, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Board finds further medical comment would help resolve the etiology of the Veteran's present ED disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Pensacola, Florida VA Outpatient Clinic, dated before July 2004, and since May 2006.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

2.  After completing the requested development in paragraph #1, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed ED.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Confirm if the Veteran currently has an erectile dysfunction disability.

b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  

For purposes of the examination and opinion, the examiner must consider as credible the Veteran's account of an in-service lifting injury in 1982, with resulting umbilical hernia and subsequent surgery.  
The examiner must also consider that the Veteran has asserted the onset of erection difficulties since this in-service lifting injury and surgery; and asserts post-service continuity of erection difficulties.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



